          Case 7:18-cv-08956-CS Document 56 Filed 10/03/19 Page 1 of 1




October 3, 2019

VIA ECF

Honorable Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150


Re:    Berger v. Imagina Consulting, 7:18-cv-08956 (CS-JCM)


Dear Judge Seibel:

        We represent Plaintiff Jason Berger in the above-captioned case. We write to
respectfully request an in-person conference, at the Court’s convenience, to discuss the death
certificate of Attorney Liebowitz’s grandfather.

        For just cause, we also respectfully request that the Court stay the Order until such time
as a conference is held before Your Honor.

       We appreciate You Honor’s consideration in this matter.


                                                      Respectfully Submitted,

                                                      /RichardLiebowitz/
                                                      Richard Liebowitz

                                                      Counsel for Plaintiff Jason Berger
